PER CURIAM.
We affirm the final order of the Unemployment Appeals Commission which affirmed the decision of the appeals referee denying benefits.
We have received the transcript of the hearing before the referee. Substantial competent evidence supports the referee’s finding that appellant quit his job as a bellman to accept a position at another hotel. Appellant was disqualified from receiving unemployment benefits since he voluntarily quit his job without good cause attributable to the employer. See § 443.101(1)(a), Fla. Stat. (2000); Ryals v. State Unemployment Appeals Comm’n, 722 So.2d 845, 846 (Fla. 2d DCA 1998) (affirming denial of benefits where employee quit job “primarily because he had procured employment elsewhere”).
Appellant also argues on appeal that it was a change in salary and work hours that compelled him to quit his job. We are precluded from considering this claim on appeal because it was not presented to the referee. See Tillman v. State, 471 So.2d 32, 35 (Fla.1985); Marion County Sch. Bd. v. Clark, 378 So.2d 831, 834 (Fla. 1st DCA 1979).
AFFIRMED.
POLEN, C.J., DELL and GROSS, JJ., concur.